Citation Nr: 0313547	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  93-16 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed 
osteoarthritis.  

2.  Entitlement to service connection for a claimed nervous 
disorder to include post-traumatic stress disorder (PTSD).   




REPRESENTATION

Appellant represented by:	The American Legion






WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
August 1945.  He died on September [redacted]
, 2000.  

These matters originally came before the Board of Veterans' 
Appeals (Board) from an April 1992 decision by the RO.  A 
hearing was held at the RO in November 1992.  

The Board remanded this matter to the RO in June 1995, and in 
a September 1996 decision, denied both claims of service 
connection.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (hereinafter, the "Court").  

In a Memorandum Decision issued on April 19, 1999, the Court 
vacated the Board's September 1996 decision, and remanded the 
case back to the Board.  

In June 2000, the Board again remanded these matters to the 
RO for additional development of the record.  



FINDINGS OF FACT

1.  The veteran in this case had active duty from February 
1942 to August 1945.

2.  In September 2000, the RO was notified that the veteran 
had died on September [redacted]
, 2000 during the pendency of the 
veteran's appeal.  



CONCLUSION OF LAW

Because of the death of the veteran, during the pendency of 
the appeal, the Board has no jurisdiction to adjudicate the 
merits of this claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of this 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).  



ORDER

The appeal is dismissed.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

